COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NOS. 02-11-00233-CR
                                  02-11-00234-CR
                                  02-11-00235-CR
                                  02-11-00236-CR
                                  02-11-00237-CR
                                  02-11-00238-CR

CHARLES H. MYERS                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                     ----------

     FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------


      Appellant Charles H. Myers appeals the county criminal court‟s decision,

upholding his municipal court convictions for violating city ordinances regarding

restraining and licensing a dog. We affirm.


      1
       See Tex. R. App. P. 47.4.
      A jury in a Fort Worth municipal court of record found Appellant guilty on

three counts of failing to display a city dog tag and failing to restrain a dog, and

assessed fines totaling $7500.         The municipal court sentenced Appellant

accordingly, and Appellant appealed to the county criminal court, but he neither

requested nor paid for an actual transcription of the proceedings in the municipal

court.2 See Tex. Gov‟t Code Ann. § 30.00014(a) (West Supp. 2011); Tex. Code

Crim. Proc. Ann. arts. 4.08, 45.042 (West 2005).          The county criminal court

issued a written opinion affirming the judgments of the municipal court. Appellant

invoked our jurisdiction by timely filing a notice of appeal.

      When a person convicted of an offense in a municipal court of record

appeals that conviction to a county criminal court, the county criminal court may

not retry the case; instead, it must determine the appeal on the basis of the

errors shown in the municipal court record. Tex. Gov‟t Code Ann. § 30.00014(b)

(“An appeal from the municipal court of record may not be by trial de novo.”)

(emphasis added). The county criminal court may affirm, reverse, or reform the

municipal court‟s judgment. Id. § 30.00024(a); Swain v. State, 319 S.W.3d 878,

879 (Tex. App.—Fort Worth 2010, no pet.); Alexander v. State, 240 S.W.3d 72,

74 (Tex. App.—Austin 2007, no pet.). The defendant may then appeal to the

court of appeals if the county criminal court affirms the municipal court‟s



      2
      Appellant filed a motion in the municipal court to be found indigent that the
municipal court denied.


                                          2
judgment and if the fine assessed against the defendant exceeds $100. Tex.

Gov‟t Code Ann. § 30.00027(a); Swain, 319 S.W.3d at 879.

      Our review in such a case is limited to those issues considered by the

county criminal court. See Tex. Gov‟t Code Ann. § 30.00027(b)(1) (West Supp.

2011) (in an appeal from a municipal court of record, the record and briefs from

the appeal to the county court constitute the record and briefs at the court of

appeals).

      In his brief and reply brief to the county criminal court, Appellant cited the

Old Testament and provisions of the United States and Texas constitutions.

Between these citations and his prayer for relief, in which he asked for his

convictions to be overturned, Appellant‟s brief sets out no facts, presents no

argument, and most importantly, raises no issues.

      The county criminal court found that Appellant had raised no issues and

noted that he had failed to request or pay for an actual transcription of the

proceedings. After determining that no errors were apparent from the clerk‟s

record, the county criminal court affirmed the convictions.

      Appellant‟s brief did not present any issues for the county criminal court to

review. Consequently, because we are limited to those issues that were raised

in the county criminal court, and because no issues were raised before that court,

there are no issues for us to review. See Id. § 30.00027(b)(1).

      Further, if a party provides no argument or legal authority to support its

position, the appellate court may properly overrule the issue or point as


                                         3
inadequately briefed. Russeau v. State, 171 S.W.3d 871, 881 (Tex. Crim. App.

2005), cert. denied, 548 U.S. 926 (2006). Appellant‟s brief does not provide an

argument and legal authority supporting the relief he seeks.

      Further still, if a party does not refer the appellate court to the pages in the

record where an error allegedly occurred, the appellate court may properly

overrule the point as inadequately briefed. Busby v. State, 253 S.W.3d 661, 673

(Tex. Crim. App.) (“This Court has no obligation to construct and compose

appellant‟s issues, facts, and arguments „with appropriate citations to authorities

and to the record.‟” (quoting Tex. R. App. P. 38.1)), cert. denied, 129 S. Ct. 625

(2008).

      If a party establishes indigence, the court reporter must prepare the record

without payment.     Tex. R. App. P. 20.1(j).       But here, the municipal court

determined that Appellant was not indigent, and Appellant did not contest that

determination on appeal, so he was responsible for paying for the clerk‟s record

and an actual transcription of the proceedings on appeal. Tex. Gov‟t Code Ann.

§ 30.00014(g). Appellant failed to either request or pay for an actual transcription

of the proceedings from the municipal court. Even if Appellant had raised an

issue in his brief to the county criminal court, he essentially presented no facts for

the county criminal court to review in determining whether an error was made in

the municipal court. Likewise, again, there is nothing for us to review.

      Because Appellant raised no issues in his brief, made no argument in

support of his prayer for relief, and because he did not provide a reporter‟s record


                                          4
in order to show that he preserved any error at the trial level, like the county

criminal court, we are left with nothing to review other than the clerk‟s record.

After examining the clerk‟s record, the county criminal court concluded that there

was no error in the judgments and affirmed the municipal court. Having in turn

reviewed the clerk‟s record ourselves, we agree with the county criminal court

that there is no error, and therefore affirm that court‟s ruling affirming the

judgments in the municipal court.




                                                  LEE GABRIEL
                                                  JUSTICE

PANEL: DAUPHINOT, GARDNER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 8, 2011




                                        5